DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Claim Status
Claims 1 and 6-9 are pending. Claims 2-5 are canceled. Claims 7-9 are withdrawn. Claims 1 and  6 are under examination. 


Action Summary
Claims 1 and 6 rejected under 35 U.S.C. 103 as being un-patentable over Schneider et al (WO2011138380 A1) are maintained, but modified in light of claim amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “single layered” tablet is not supported by the instant specification. The instant specification discloses US patent publication 2013/0224296 having a first, second and third layer coated tablets on the background. Moreover, the instant specification discloses composition or formulation or dosage form or medical preparation include tablets, capsules, mini-tablets, layered tablets (e.g. bilayer or 

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The consisting language of claim 1 does not allow for other ingredients. However, the tablet of dependent claim 6 require coating. As such, it is not clear what is encompassed by the term “consisting of” when the dependent claims recites further ingredient, 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1  and 6 are rejected under 35 U.S.C. 103 as being un-patentable over Schneider et al. (WO2011138380 A1).
Schneider et al. teaches a pharmaceutical composition comprising a first part, composition or layer comprising pioglitazone, particularly pioglitazone hydrochloride, and one or more excipients, and a second part, composition or layer comprising linagliptin and one or 
0.5-20 % active pharmaceutical ingredient (particularly linagliptin), 
40-90 % one or more diluents, 
0.5-20 % one or more binders, 
0.5-20 % one or more disintegrants, and 
0.1 -4 % one or more lubricants, 
wherein the percentages are by weight of the total first part, see page 19, lines 20-27. Moreover, Schneider et al. teaches the second part, composition or layer comprises one or more diluents (e.g. mannitol and/or pre-gelatinized starch), a binder (e.g. copovidone), a disintegrant (e.g. corn starch), and a lubricant (e.g. magnesium stearate), see page 22, lines 25-26. The composition is used use in treating type 2 diabetes or obesity, see claim 19.  Schneider et al. teaches the first and second parts in the solid composition mean compositions or constitutions, which each may be capable of existing as an independent composition, see page 7, lines 6-8. Thus, the second part of the composition which can exist alone reads on linagliptin as the only active and single layered tablet. Because the prior art teaches the diluent can be either mannitol or pregelatinized starch, the Examiner contends the prior art does not require the presence of pregelatinized starch thus, free of pregelatinzed starch. Lastly, Schneider et al. teaches the solid oral form can be coated with hydroxylpropylmethylcellulose, see claim 7.  
Schneider et al. does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). 



Conclusion
	No claims are allowed.
the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEAN P CORNET/Primary Examiner, Art Unit 1628